DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed May 2, 2022 is acknowledged and has been entered.  Claims 24, 25, 28, 29, 37, 43, 47, and 49 have been canceled.  Claims 21, 26, and 35 have been amended.  Claims 57-60 have been added.  

2.	As before noted Applicant elected the invention of Group II, claim(s) 20-26, 28-31, 35-39, and 43-47, drawn to a method for treating cancer.
	Additionally, Applicant elected the species of the invention in which the first immune checkpoint inhibitor is an inhibitor of PD1 or more particularly the antibody -PD1-APC and in which the second immune checkpoint inhibitor is an inhibitor of CTLA4 or more particularly -CTLA4-PE-Cy7 and wherein the cancer is lung cancer or more particularly non-small cell lung cancer (NSCLC).

3.	Claims 1-3, 9, 20, 21, 23, 26, 35, 45, 46, 48, and 50-60 are pending in the application.  Claims 1-3, 9, 20, and 51 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2019.

4.	Claims 21, 23, 26, 35, 45, 46, 50, and 52-60 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosure filed May 3, 2022 has been considered.  An initialed copy is enclosed.

Election/Restriction
6.	As before noted the restriction and election requirement set forth in the Office action mailed February 21, 2019 has been withdrawn in part so as to rejoin the elected species of the invention in which the first immune checkpoint inhibitor, which inhibits PD-1, is the antibody -PD1-APC and the second immune checkpoint inhibitor, which inhibits CTLA-4, is the antibody -CTLA4-PE-Cy7 and the non-elected species of the invention in which the first immune checkpoint inhibitor is an anti-PD-1 antibody selected from nivolumab and pembrolizumab and the second immune checkpoint inhibitor is the anti-CTLA-4 antibody ipilimumab. 

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 21, 23, 26, 35, 45, 46, 50, and 52-60 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 21, 23, 26, 35, 45, 46, 50, and 52-60 is deemed the filing date of the international application (PCT/US2016/017602), namely February 11, 2016.

Response to Amendment
8.	The amendment filed on May 2, 2022 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution,1 rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because of claim 48 is incorrectly listed with the status identifier “withdrawn”, where claim 48 has not been withdrawn and has been examined.
Despite the lack of compliancy, the amendment has been entered.
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

9.	The amendment filed June 13, 2019 is objected to under 35 U.S.C. § 132 because it introduces new matter into the disclosure.  35 U.S.C. § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, which is not supported by the original disclosure, is: “all of which are incorporated herein by reference in their entireties”, where the “all of which” refers to PCT/US2016/017602 (and perhaps also WO206/130839).2  An incorporation-by-reference statement added after the filing date of an application is not permitted because no new matter can be added to an application after its filing date.  See 35 U.S.C. § 132(a).   When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation-by-reference statement of the prior application.  Therefore, the incorporation-by-reference statement in the amendment to the specification introduces new matter and renders the amendment improper.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  See 1268 OG 89 (18 March 2003).
Applicant is required to cancel the new matter in the reply to this Office Action.

Declaration
10.	The declaration filed June 23, 2021 remains insufficient to overcome the rejections of claims based upon on the insufficiency of the specification to adequately describe and reasonably enable the use of the claimed invention or the obviousness of the claimed invention over applied references, as set forth in the last Office action, because, in brief, the evidence provided is reasonably commensurate in scope with the claims to support the assertions or opinions expressed by the declaration; however additional remarks concerning the merit of the declaration are made in the rejections that follow.

Grounds of Objection and Rejection Withdrawn
11.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 1, 2021.

Examiner’s Comment
12.	As before noted, claims 21 and 35 are herein drawn to a method comprising administering to the subject in combination with plinabulin a first immune checkpoint inhibitor, which is either the anti-human PD-1 antibody nivolumab or the anti-human PD-1 antibody pembrolizumab, and a second immune checkpoint inhibitor, which is the anti-CTLA-4 antibody ipilimumab.  At page 8 of the amendment filed June 23, 2021 Applicant has identified each of these particular antibodies, stating that at present each is publicly available for use in practicing the claimed invention.  Per M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing.3  However, Applicant is advised that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Specification
13.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Kolliphor™; see, e.g., paragraph [0031] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claims 52, 53, and 57 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	(a)	Claim 52, which depends from claim 35,  is drawn to the method of claim 21, wherein the first immune checkpoint inhibitor is nivolumab.  However according to claim 35 the first immune checkpoint inhibitor may not be nivolumab since, for example, it may be pembrolizumab.  A proper dependent claim must further limit each and every embodiment of a preceding claim.  Claim 52 does not further limit each and every embodiment of the preceding claim because if the first checkpoint inhibitor is pembrolizumab, it cannot be nivolumab. 
	(b)	Claim 53 recites the cancer is a solid tumor but according to the preceding claim (i.e., claim 46) the cancer may is either a solid tumor or hematologic cancer.  Presumably if the cancer is a hematologic cancer it is not a solid tumor.  A proper dependent claim must further limit each and every embodiment of a preceding claim.  Claim 53 does not further limit each and every embodiment of the preceding claim because if the cancer is hematologic cancer, it cannot be a solid tumor.
	(c)	Claim 57, which depends from claim 35, recites the first checkpoint inhibitor is nivolumab; yet according to the preceding claim the first checkpoint inhibitor is nivolumab or pembrolizumab.  If it is one it cannot be the other.  A proper dependent claim must further limit each and every embodiment of a preceding claim.  Claim 57 does not further limit each and every embodiment of the preceding claim because if the first checkpoint inhibitor is pembrolizumab, it cannot be nivolumab. 

16.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

17.	Claims 35, 52, and 56-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 35, 52, and 56-60 are indefinite for the following reasons:
	(a)	Claims 35, 52, and 57 are indefinite because claim 35, which depends from claim 21, recites “administering a first and a second immune checkpoint inhibitor”, where claim 21 recites administering one or more immune checkpoint inhibitors.  It is unclear if the invention is regarded as a method comprising one step by which two immune checkpoint inhibitors (i.e., a first and a second immune checkpoint inhibitor) is administered in conjunction with plinabulin or two steps by which first one or more immune checkpoint inhibitors is administered in conjunction with plinabulin (as in accordance with claim 21) and then, second, an additional first and second immune checkpoint inhibitor is administered (as in further accordance with claim 35).  What is the subject matter that is regarded as the invention?  Is it a method comprising co-administering plinabulin and two checkpoint inhibitors (i.e., first, either nivolumab or pembrolizumab and second ipilimumab) or a method comprising co-administering plinabulin and more than two checkpoint inhibitors (i.e., first, one or more checkpoint inhibitors selected from nivolumab, pembrolizumab, and ipilimumab4 and second either nivolumab or pembrolizumab and ipilimumab)?
	(b)	Claim 56 is indefinite because the claim depends from a canceled claim and it cannot be determined what subject matter may be regarded as the invention.
	(c)	Claim 59 is indefinite because the claim recites “[…] are coadministered on day 1 followed coadministering […]” and it is unclear how the claim should be read.  
(d)	Claims 58-60 are indefinite for the following reasons:
	Claim 58 recites the step of “coadministering” plinabulin, nivolumab, and ipilimumab.  It is not evident if nivolumab is administered as the first immune checkpoint inhibitor and/or if ipilimumab is administered as the second immune checkpoint inhibitor, such that the claim is read as being directed to the elected species of the invention or the species of the invention that has been rejoined.5  Even so, it is aptly noted that the specification expressly defines the term “co-administration” as indicating that “two or more agents are administered in such a manner that administration of one or more agent has an effect on the efficacy and/or safety of the one or more other agent, regardless of when or how they are actually administered” (paragraph [0071] at page 17 of the specification).  It follows that plinabulin, nivolumab, and ipilimumab are not necessarily administered together or separately or at the same point in time or at different points in time.  This raises an issue however because according to claims 59 and 60, which depend from claim 58, plinabulin, nivolumab, and ipilimumab are “coadministered on day 1” and presumably again at least three weeks later.  Given the definition of the term “co-administration” it is submitted that it is not clear when plinabulin, nivolumab, and ipilimumab must be administered so as to be said to be “coadministered on day 1” and again at three weeks later.  Are plinabulin, nivolumab, and ipilimumab administered together or separately at either or both points in time?  Are each of plinabulin, nivolumab, and ipilimumab administered within the same 24 hour period (following the administration of one of plinabulin, nivolumab, and ipilimumab), albeit not necessarily at the simultaneously?  What must occur on “day 1” in the course of practicing the method that is regarded as the invention?  Then, after three weeks, are plinabulin, nivolumab, and ipilimumab administered again during the same 24 hour period or might one be administered on one day and another on a different day?  Put another way, what must occur at least three weeks after “day 1” in order to practice the method that is regarded as the invention?  Then, according to claim 60 plinabulin, nivolumab, and ipilimumab are coadministered in “a treatment cycle” that is repeated two or more times, but it is not clear what constitutes the treatment cycle.6  Claim 60 depends from claim 59, which again recites plinabulin, nivolumab, and ipilimumab are “coadministered on day 1” and presumably again at least three weeks later, but is this the “treatment cycle” to which claim 60 refers? 
Here it seems appropriate to again note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.   
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

18.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

19.	Claims 58-60 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
	Claim 58, newly added by the amendment filed May 2, 2022, recites a method “consisting essentially of” coadministering plinabulin, nivolumab, and ipilumumab to a human subject with the intent of treating cancer in the subject.
	At page 6 of the amendment filed May 2, 2022 Applicant has remarked that support for the language of newly added claims 58-60 is found in the language of previously presented claims 21, 35, and 45, as well as in the disclosure in paragraph [0072] of the specification.8  
	Contrary to Applicant’s remarks it appears that the amendment adding claims 58-60 has introduced new concepts not adequately embraced by the specification, including the claims, as originally filed.  This is because the specification does not describe the disclosed invention intended for use in treating cancer in a human subject as “consisting essentially of” coadministering plinabulin, nivolumab, and ipilumumab.  In fact the specification does not describe the invention as being a method that necessarily consists essentially of administering the particular combination of plinabulin, nivolumab, and ipilumumab but rather describes the invention as being a method comprising administering a combination of plinabulin, one or more checkpoint inhibitors (including, e.g., nivolumab), and one or more additional chemotherapeutic agents (see, e.g., original claims 22 and 23), radiation, and/or biologic therapies (see, e.g., paragraph [0056]).  Moreover it is noted that the term “consisting essentially of” is not defined or even found in the specification as originally filed.  Furthermore, the invention that is disclosed by this application, as originally filed, is not one that consists essentially of co-administering plinabulin, nivolumab, and ipilumumab.  Rather the invention that is described by the original application is a method comprising the use of a combination of different treatments including in particular chemotherapy, radiotherapy, and biologic therapies (see, e.g., paragraph [0056]).  Notably claims 58-60 are intended to exclude the prior art’s method9 or a method comprising the administration of additional therapeutic agents (e.g.., chemotherapeutic agents), but because it is not evident which additional therapeutic agents are those that are excluded and which are not (except possibly those taught by the prior art), the additional of claims 58-60 has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).
So, here, for purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, since the originally claimed invention and the invention that is disclosed is a method comprising the use of a combination of different treatments including in particular chemotherapy, radiotherapy, and biologic therapies (see, e.g., paragraph [0056]), it is submitted that as in accordance with the disclosure the claims are properly construed as comprising the use of biologic therapies such as the CAR-T cells described by the prior art.10
Then, turning to address claims 59 and 60, the latter of which depends from claim 59, it does not appear that the specification, including the claims, as originally filed, describes a method comprising co-administering plinabulin, nivolumab, and ipilimumab on day 1 and again after three weeks.  Moreover, it does not appear that the originally filed application describes “a treatment cycle” comprising administering the particular combination of plinabulin, nivolumab, and ipilimumab two or more times including once at day 1 and another three weeks later.  Rather according to the disclosure in paragraph [0072] the invention is practiced using a treatment cycle comprising co-administering plinabulin and one or more checkpoint inhibitors on day 1 in combination with administering plinabulin or one or more checkpoint inhibitors alone after 1 day to three weeks, followed by the administration of the combination of plinabulin and one or more checkpoint inhibitors after 1 day to three weeks.  The language of the claims excludes the second administration of plinabulin or one or more checkpoint inhibitors alone after 1 day to three weeks, thereby introducing new concepts not adequately embrace by the originally filed application. 

20.	Claims 21, 23, 26, 35, 45, 46, 50, and 52-60 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method intended for use in treating any given type of cancer or more particularly lung cancer or even more particularly non-small cell lung cancer (NSCLC) in a human subject.  According to claim 21 the method comprises “coadministering” to a subject having cancer11 plinabulin, a tumor vascularization disrupting agent, which is also known as NPI-2358, which acts by depolymerizing microtubules, as well as one or more first immune checkpoint inhibitors that are antibodies that bind to and inhibit human PD-1, which are selected from nivolumab and pembrolizumab, and (in some instances) a second immune checkpoint inhibitor, which is an antibody that binds to and inhibits human CTLA-4 or more particularly ipilimumab. 
As discussed above, the term “co-administration” is defined by the specification in paragraph [0071] to indicate that “two or more agents are administered in such a manner that administration of one or more agent has an effect on the efficacy and/or safety of the one or more other agent, regardless of when or how they are actually administered”.  It stands to reason then that the claims are drawn to a method comprising administering to a human subject plinabulin and at some point in time, either at the same time, before, or after the one or more immune checkpoint inhibitors (i.e., either nivolumab or pembrolizumab and perhaps also ipilimumab).  In contrast to the nature of the claimed invention and the breadth of the claims the specification appears only to demonstrate the use of a combination of plinabulin, an anti-mouse PD-1 antibody, and an anti-mouse CTLA-4 antibody to treat a mouse colon adenocarcinoma in a mouse.  While the antibodies that are used in the experiments described are not the same as those to which the claims are directed, and the subject is a mouse, and not a human, and the tumor is of a mouse and not of a human, the combination of plinabulin and the antibodies are administered to the mice as described in Example 7 such that plinabulin was administered twice each week (on day 1 and day 4 of the week) and the antibodies were administered one hour following the administration of plinabulin (see paragraph [0087]).  While this treatment was found to inhibit tumor growth more effectively than treatment of mice with only the antibodies (without plinabulin), such that one of the agents administered had “an effect on the efficacy and/or safety of” one of the others, it cannot be presumed a priori that the claimed invention can always be practiced effectively to reduce tumor growth in a human patient having any given type of cancer (not necessarily a colon tumor) “in such a manner that administration of one or more agent has an effect on the efficacy and/or safety of the one or more other agent”, and particularly not when plinabulin and different anti-PD-1 and anti-CTLA-4 antibodies are administered in any order or at any given time point (i.e., such that the “administration of one or more agent has an effect on the efficacy and/or safety of the one or more other agent, regardless of when or how they are actually administered).  For example, if one were to attempt to practice the claimed invention by first administering plinabulin and then two weeks later administering nivolumab or pembrolizumab and then three weeks afterward administering ipilimumab, it cannot be predicted if the method will be found effective to reduce tumor growth in a human patient having any given type of cancer, such that the “administration of one or more agent has an effect on the efficacy and/or safety of the one or more other agent”.  To be clear, then, it would seem that the claims merely serve to invite the artisan to complete the inventive process by discovering treatment regimens encompassed by the claims, which are effectively used to treat any given type of cancer in human subjects, such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”.  
If the practice of a method comprising co-administering to a human subject having cancer plinabulin and nivolumab or pembrolizumab and in some instances ipilimumab, “regardless of when or how they are actually administered”, does not result in the inhibition of tumor growth in the human subject such that the “administration of one or more agent has an effect on the efficacy and/or safety of the one or more other agent”, it is not encompassed by the claims, which recite “coadministering” plinabulin and nivolumab or pembrolizumab and in some instances ipilimumab.  Still, the claims encompass any of a large plurality of disparate methods that entail administering plinabulin and the antibodies according to any given schedule (and via any route of administration), where it appears that there may only be one such method that is described with clarity and particularity by this application.  Once again, the specification describes an experiment in which mice (not humans) were first injected with MC-38 mouse colon adenocarcinoma cells and then treated on day 1 with plinabulin and one hour later treated with a combination of an anti-PD-1 antibody and an anti-CLTA-4 antibody.  The mice were then again treated on day 4 first with plinabulin and then one hour later with the combination of the antibodies.  The description of the treatment regimen that was used in the experiment to treat colon tumors in mice is not representative of the widely varying methods encompassed by the claims, which are intended for use in treating cancer in human subjects.  It cannot be presumed a priori that just because it was found that the disclosed method was effective to reduce tumor growth in mice that any method encompassed by the claims will be found effective to treat any given type of cancer in a human subject.  Again, when plinabulin and different anti-PD-1 and anti-CTLA-4 antibodies are administered in any order or at any given time point to a human subject, the effects that ensue may not even be similar to those observed following the administration to a mouse of plinabulin and one hour later the disclosed combination of an anti-mouse PD-1 antibody and an anti-mouse CTLA-4 antibody, but certainly it cannot be predicted if by “coadministering” plinabulin, nivolumab or pembrolizumab, and ipilimumab to a human the result will be such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”.12
Accordingly Applicant is duly reminded that a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed methods comprising different regimens by which plinabulin and nivolumab or pembrolizumab and, in some instances, ipilimumab are “coadminstered” to a human subject so as to treat cancer in the subject such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”, would be left for subsequent inventors to complete. 
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a treatment regimen that can be used in the course of practicing the claimed invention as intended such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”; without such a treatment regimen, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).  
In addition, although the skilled artisan could by experimentation potentially identify a treatment regimen that can be used in the course of practicing the claimed invention as intended such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for identifying it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
At best, given the disclosure, it might only seem obvious to try to practice the claimed invention as intended to treat cancer in a human subject by “coadminstering” to the subject plinabulin and nivolumab or pembrolizumab and, in some instances, ipilimumab, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this instance, as discussed above, the specification actually only describes the use of a method of treating colon adenocarcinoma in a mouse comprising administering to the mouse plinabulin twice a week on days 1 and 4 followed one hour later by an anti-mouse PD-1 antibody and an anti-mouse CTLA-4 antibody.  Thus, what is actually shown is substantially different from what is claimed13 but moreover the treatment regimen that was used to treat tumors in mice is not reasonably representative of the claimed plurality of disparate methods comprising different treatment regimens.
Turning to address another issue, claim 58 is drawn to a method for treating cancer comprising administering to the subject plinabulin, nivolumab, and ipilimumab.  The subject is not necessarily an individual that has been diagnosed as having the cancer that is to be treated and once again it is aptly noted that the term “treating” is expressly defined by the specification to mean “administering a compound or pharmaceutical composition [such as one comprising plinabulin, nivolumab or pembrolizumab, and ipilimumab] to a subject for prophylactic and/or therapeutic purposes” (paragraph [0022]), where a prophylactic treatment is to be understood to mean “treating a subject who does not yet exhibit symptoms of a disease or condition, but who is susceptible to, or otherwise at risk of, a particular disease or condition, whereby the treatment reduces the likelihood that the patient will develop the disease or condition” (paragraph [0022]).  It follows then that claims 58-60 are broadly but reasonably construed as being drawn to a method intended for use in preventing the onset of cancer in a human subject; yet the specification does not adequately describe the practice of such an invention with any of the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application.  This is particularly true since the specification appears to only demonstrate the use of a method comprising administering plinabulin, an anti-mouse PD-1 antibody, and an anti-mouse CTLA-4 antibody to mice that previously received subcutaneous injections of MC-38 mouse colon adenocarcinoma cells (see, e.g., Example 7).  Not described is the use of the disclosed method or the claimed method to prophylactically treat a subject or more particularly a human so as to prevent the onset or development of cancer in the subject.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
If treatment regimens exist that achieve cause the requisite effects, other than the one that is described by this application for use in treating colon adenocarcinomas in mice, it is evident that these other regimens cannot now be immediately envisaged, recognized, or distinguished.14  Accordingly the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 
So, again, given the disclosure, the claims should only be viewed as a bid to one skilled in the art to finish the inventive process by discovering which types of cancer in human subjects are effectively treated using the claimed invention by discovering treatment regimens comprising administering plinabulin and either nivolumab or pembrolizumab, as well as ipilimumab (in some instances) such that the cancer is effectively treated and such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”. 
However, again, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
Here it is again submitted that any alleged conception has no more specificity than simply a wish to know the identities of the types of cancer that are effectively treated by “coadministering” to the human subject having the cancer plinabulin and either nivolumab or pembrolizumab and in some instances ipilimumab.  In such cases, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
So, here, Applicant is once again reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

21.	Claims 21, 23, 26, 35, 45, 46, 50, and 52-60 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice15), it cannot be practiced without undue experimentation. 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a type of cancer in a human subject, which is effectively treated using the claimed invention by “coadministering” to the subject plinabulin and nivolumab or pembrolizumab and in some instances ipilimumab, such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered” . 
The enablement requirement requires that the specification teach those of skill in the art how to make and use the claimed invention without undue experimentation.  In re Vaeck,  947 F.2d 488, 495  (Fed. Cir. 1991). There must be a "reasonable correlation" between the scope of the claims and the scope of enablement provided by the specification.  Id.  When, as here, a patentee chooses broad claim language, he must make sure that the broad claims are fully enabled.
What Applicant has shown at best is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In conclusion, after careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

25.	Claims 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0322275-A1 in view of Mita et al. (Clin. Cancer Res. 2010 Dec 1; 16 (23): 5892-9).
Beginning at page 7 of the amendment filed May 2, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims are herein drawn to a method comprising administering to a human subject having a type of cancer that is characterized by the expression of EGFRvIII or more particular lung cancer (e.g., non-small cell lung cancer) an effective amount of a combination comprising plinabulin and nivolumab or both nivolumab and ipilimumab.  For clarity, although claim 58 uses the transitional term “consisting essentially of”, claims 58-60 are herein being construed as being drawn to a method comprising administering to the human subject plinabulin, nivolumab, and ipilimumab, provided that the combination of therapeutic agents administered to the subject does not include any material that affects the basic and novel characteristics of the claimed invention when viewed in light of the originally filed specification.16
U.S. Patent Application Publication No. 2014/0322275-A1 (Brogdon et al.) teaches a method for treating a type of cancer that is characterized by the expression of EGFRvIII or more particular lung cancer (e.g., non-small cell lung cancer) using a combination of genetically engineered autologous CAR-T cell therapy in by which T cells are redirected to cancer cells expressing EGFRvIII by virtue of their expression of a CAR comprising extracellular binding domain that specifically binds to EGFRvIII on the surface of targeted cancer cells, an angiogenesis inhibitor such as NPI-2358 (plinabulin), and one or both of nivolumab, an antibody that specifically binds to human PD-1 to block its function and thereby prevent PD-1-mediated suppression of the patient’s immune system and in particular the activity of the engineered redirected T cells, and ipilimumab, an antibody that binds to CTLA-4 to block its function; see entire document; e.g., paragraphs [0036], [0318], [0324], [0331] and [0332].  Notably Brogdon et al. teaches engineered T cells and the therapeutic agents are administered simultaneously, in the same or in separate compositions, or sequentially (see, e.g., paragraph [0318]).  Brogdon et al. teaches the method further comprises administering or co-administering one or more additional chemotherapeutic agents (see, e.g., paragraphs [0320] and [0321]).  Brogdon et al. teaches PD-L1, a ligand of PD-1 is abundantly expressed by cancer cells (see, e.g., paragraph [0332]).  Brogdon et al. teaches the method further comprises administering to the cancer patient a chemotherapeutic agent and/or using radiation to treat the disease (see, e.g., paragraph [0319]).  Brogdon et al. teaches the disclosed treatment process can be repeated multiple times every few weeks (see, e.g., paragraph [0338]). 
In addition Brogdon et al. teaches appropriate dosages may be determined by clinical trials and that scaling of dosages for human administration can be performed according to art-accepted practices; see, e.g., the section entitled, “Pharmaceutical Compositions and Treatments”.
However Brogdon et al. is silent as to what dosage of NPI-2358 (plinabulin) should be administered.
This deficiency is largely remedied by the teachings of Mita et al. (Clin. Cancer Res. 2010 Dec 1; 16 (23): 5892-9).
Mita et al. describes the results of a phase 1 first-in-human trial of the plinabulin (NPI-2358) in patients with solid tumors or lymphomas; see entire document (e.g., the abstract).  Mita et al. teaches plinabulin, at a recommended phase 2 dose of 30 mg/m2, showed a favorable safety profile, while eliciting biological effects as evidenced by decreases in tumor blood flow, tumor pain, and other mechanistically relevant adverse events (see, e.g., the abstract).  Mita et al. teaches that at such a dose plinabulin can be evaluated in combination without therapeutic agents to determine its efficacy in combination with the other agents (see, e.g., the abstract).
If a patient were to have a weight of 80 kg (~176 pounds) and a height of 176 cm (~5 feet, 9 inches), a dose of 30 mg/m2 plinabulin would be approximately equivalent to a dose of 0.98 mg/kg17, which is a dose that falls within the range of doses of plinabulin that is specified by the claims (i.e., about 0.25-about 120 mg/kg).  
Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the invention as suggested by Brogdon et al. using plinabulin at a dose of about 0.98 mg/kg, if a patient were to have a weight of 80 kg and a height of 176 cm a range of doses of plinabulin including a dose of about 0.98 mg/kg, if a patient were to have a weight of 80 kg and a height of 176 cm.  This is because Mita et al. teaches plinabulin, at a recommended phase 2 dose of 30 mg/m2, showed a favorable safety profile, while eliciting biological effects as evidenced by decreases in tumor blood flow, tumor pain, and other mechanistically relevant adverse events.  
Even so, Applicant is reminded that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the invention as suggested by Brogdon et al. using a range of doses such that it might be determined which dose is both the safest and the most effective when used in combination with the other therapeutic agents.
With particular regard to claims 58-60, because Brogdon et al. teaches the disclosed treatment process can be repeated multiple times every few weeks, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the invention as suggested by Brogdon et al. by repeating the administration of plinabulin, nivolumab, and ipilumumab to the patient two or more times and by first administering to the patient plinabulin, nivolumab, and ipilumumab (on day 1) before repeating the administration of each after three weeks. 
In traversing the propriety of maintaining this ground of rejection Applicant has commented that the Examiner has failed to articulate reasons why the skilled artisan would have been motivated to select plinabulin and nivolumab for use with CAR-T cell therapy.
In response, as explained above, Brogdon et al. expressly teaches a method for treating a type of cancer that is characterized by the expression of EGFRvIII or more particular lung cancer (e.g., non-small cell lung cancer) using a combination of genetically engineered autologous CAR-T cell therapy in by which T cells are redirected to cancer cells expressing EGFRvIII by virtue of their expression of a CAR comprising extracellular binding domain that specifically binds to EGFRvIII on the surface of targeted cancer cells, an angiogenesis inhibitor such as NPI-2358 (plinabulin), and one or both of nivolumab, an antibody that specifically binds to human PD-1 to block its function and thereby prevent PD-1-mediated suppression of the patient’s immune system and in particular the activity of the engineered redirected T cells, and ipilimumab, an antibody that binds to CTLA-4 to block its function; see entire document; e.g., paragraphs [0036], [0318], [0324], [0331] and [0332].   
Applicant has further argued that because plinabulin is an angiogenesis inhibitor, it is not evident what rationale might have been applied to provide reason for combining plinabulin and an immune checkpoint inhibitor or more particularly nivolumab for use in treating cancer in combination with the CAR-T cell therapy disclosed by the prior art.
In response the rationale for combining the teachings of the references cited as the basis of this rejection has been discussed in the preceding Office action.
In further response, as explained above, Brogdon et al. expressly teaches cancer treatment using CAR-expressing T cells, plinabulin, and immune checkpoint inhibitors (e.g., nivolumab).  For example, in paragraph [0320], Brogdon et al. discloses that “a CAR-expressing cell described herein can be used in combination with a chemotherapeutic agent [and exemplary] chemotherapeutic agents include an alkylating agent, a platinum based agent, [and] an angiogenesis inhibitor”; and in paragraph [0324] Brogdon et al. expressly teaches that NPI-2358 (plinabulin) is an example of an angiogenesis inhibitor that is used in combination with the CAR-T cells to treat cancer.  Then, in paragraph [0331], for example, Brogdon expressly teaches the administration of an agent that enhances the activity of a CAR-expressing T cell such as an agent (e.g., an antibody) that binds to PD-1 to inhibit its activity or its ability to decrease the ability of the T cell to mount an effective anticancer immune response; and in paragraph [0332] Brogdon et al. teaches that nivolumab (which is also known as BMS-936558 or MDX1106) is an anti-human PD-1 antibody that specifically binds to PD-1 to block its activity and is one such agent that may be combined with the other disclosed therapeutic agents to more effectively treat the disease.  If there were not sufficient rationale for combining plinabulin and immune checkpoint inhibitors (e.g., nivolumab) with the disclosed CAR-T cell therapy, the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  As previously discussed,18 angiogenesis inhibitors including plinabulin were well known in the art at the time of the invention and in clinical use, where they were being used to treat cancer.19  As discussed previously, tumor angiogenesis was at the time well understood to be a process that facilitates, in particular, the progression and growth of solid tumors (e.g., lung carcinomas) and therefore it would have been understood that plinabulin, an inhibitor of angiogenesis, should increase the effectiveness of the disclosed method of treating cancer by inhibiting angiogenesis to, in turn, inhibit the progression of tumors that rely upon angiogenesis for continued growth.20  Similarly a rationale for the use of checkpoint inhibitors such as nivolumab and ipilimumab to treat lung cancer (or more particularly NSCLC) was at the time of the invention well-known the artisan of ordinary skill in the art.21  Moreover, it was very well-known that combinations of different treatment modalities are often used with far greater success than single modalities, particularly when the different modalities work by different mechanisms, thereby decreasing the likelihood that resistant cancer cells will develop.22  Therefore, certainly upon consideration of the knowledge that was generally available to the artisan of ordinary skill in the art at the time of the invention, when given the disclosure by Brogdon et al. of the need to improve the treatment of lung cancer (or more particularly NSCLC), as well as the potential of using a combination of an angiogenesis inhibitor or more particularly plinabulin, a checkpoint inhibitor such as nivolumab, and CAR-T cell therapy to better, more effectively treat lung cancer or more particularly NSCLC, Applicant is reminded that when there is a design need or market pressure to solve a problem (e.g., the existence of only less than satisfactory methods of treating cancer) and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Thus, it is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
The claimed process utilizes known compounds in a known way to achieve predictable results.
It is no surprise that using the disclosed combination of plinabulin, nivolumab, ipilimumab, and cancer antigen-specific CAR-T cells is effectively used to treat cancer, where the cancer expresses the antigen recognized by the CAR-T cells.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
Then, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant has not pointed to any teaching that could only have been gleaned from the present disclosure, and not from the prior art.
Further addressing the rationale for combining the disclosed CAR-T cells with plinabulin and nivolumab, here, it seems appropriate to again note that in deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art.  Then, as the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007).  Furthermore, it seems pertinent to note also that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
As to the selection of plinabulin, since since Brogdon et al. discloses that it is an angiogenesis inhibitor that is appropriate for use in combination with the other disclosed treatment modalities (e.g., the CAR-T cells) and because Mita et al. teaches plinabulin is a vascular disrupting agent that elicits tumor vascular endothelial architectural destabilization, which leads to the selective collapse of established tumor vasculature, it is submitted that one ordinarily skilled in the art would have had good reason to opt to treat lung cancer in a human patient as suggested by the prior art using a combination of the disclosed CAR-T cells, plinabulin, and one or both of nivolumab and ipilimumab, which again, as Brodgon et al. discloses, function to prevent immunosuppression. 
More as to the rationale for administering plinabulin and one or both of nivolumab and ipilimumab, as suggested by Brogdon et al. and Mita et al., it is obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose.  The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.  Here, because the disclosed CAR-T cells are effective to target and destroy tumor cells expressing the antigen recognized by the extracellular domain of the CAR expressed by the T cells, and because the immune checkpoint inhibitors (e.g., nivolumab) act by inhibiting the immunosuppressive mechanisms by which tumors escape immunosurveillance, it would be obvious to combine both in order to better use the immune system and in particular the CAR-T cells to attack the tumor with increased ardor.  Then, as to the reason why it would be obvious to further treat the tumor using one or more chemotherapeutic agents including in particular plinabulin, again, since plinabulin elicits anti-tumor activity by selectively disrupting established tumor vasculature, an “apparent reason to combine” in conjunction with the technical ability to optimize would lead one to combine these agents in order to more effectively treat cancer by attacking the tumor on more than one front or by using different modalities.  See Ecolab, Inc. v. FMC Corp., 569 F.3d 1335 (Fed Cir. 2009).  This is evident in that according to claims 23 and 50, the claimed invention comprises, not only administering to the subject having cancer plinabulin and nivolumab or pembrolizumab, but one or more additional chemotherapeutic agents or radiotherapy.  In other words, because the claimed invention is practiced by administering to the subject one or more chemotherapeutic agents and/or radiotherapy, as well as plinabulin and an immune checkpoint inhibitor (e.g., nivolumab), it cannot be argued fairly or should not be presumed that administering a combination of plinabulin and nivolumab or pembrolizumab alone is always sufficient to achieve optimal therapeutic outcome in treating any given type of cancer in human subjects.  Why then should Brogdon et al. be read any differently, particularly in light of the knowledge generally available to the artisan of ordinary skill in the art as of the effective filing date of the claimed invention?  Brogdon et al., in a manner similar to Applicant’s specification, teaches the use of a combination of different treatment modalities, as well as a combination of different types of therapeutic agents for use in treating cancer in apparent recognition of the fact that optimal therapeutic outcome may only be achieved in using such combinations.  Then, with further regard to Applicant’s argument that the prior art provides no rationale for combining plinabulin and one or both of nivolumab and ipilimumab, Dalgleish (Immunotherapy. 2015; 7 (3): 309-16; electronically published March 25, 2015) reviews the subject of a rationale for combining immunotherapy with chemotherapy and discloses that it has been determined that when this is not possible entirely eradicate a tumor by surgical resection, enhancing the immune response with nonspecific immune stimulation can enhance the response to other modalities such as radiotherapy and chemotherapy; see entire document (e.g., the abstract).  Moreover, it is submitted that one would have had a sound scientific rationale for using a combination of plinabulin and one or more immune checkpoint inhibitors, even if plinabulin was not known to be capable of immune enhancing effects, as alleged, because Dalgleish discloses that  “in recent years it has become apparent that there is a real potential for combining these modalities [i.e., chemotherapy and immunotherapy using immune checkpoint inhibitors (e.g., the anti-CTLA-4 antibody ipilimumab)] for at least an additive, if not a synergistic, effect [italics added for emphasis]” (page 309).  This same rationale was well-known to the artisan as of the effective filing date of the claimed invention.  Therefore, as suggested by Brogdon et al. and Mita et al., especially in light of the knowledge generally available to the artisan of ordinary skill in the art as of the effective filing date of the claimed invention, it would have been obvious to combine plinabulin, one or both of nivolumab and ipilimumab, and the CAR-T cells disclosed by Brogdon et al., as well as additional chemotherapeutic agents and/or radiotherapy, to more effectively treat the disease with a reasonable expectation of achieving additive, if not synergistic effects.  The claimed process utilizes known compounds in a known way to achieve predictable results.  It is no surprise that administering plinabulin to a patient with a tumor will result in the destabilization of established tumor vasculature.  It is no surprise that nivolumab or pembrolizumab (and ipilimumab) will function to inhibit immunosuppression within the tumor microenvironment.  Then, given knowledge generally available to the artisan of ordinary skill in the art as of the effective filing date of the claimed invention, as evidenced, for example, by Dalgleish (supra), it is submitted that it would not truly have been found surprising that the combination of these different treatment modalities can be used to achieve additive, if not synergistic effect.  Once again, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).  Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.
With particular regard to claim 35, which recites the administration of a second immune checkpoint inhibitor or more particularly the anti-CTLA-4 antibody ipilimumab, as to the rationale for combining both nivolumab and ipilimumab with plinabulin, as suggested by the teachings of the prior art, it is once again noted knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention as suggested by the prior, must be considered.  Reviewing the roles of CTLA-4 and PD-1, Buchbinder et al. (Am. J. Clin. Oncol. 2016 Feb; 39 (1): 98-106) discloses the differences in timing, location, and nonredundant effects of their actions suggest that anti-CTLA-4 targeted therapies and anti-PD-1 targeted therapies have the potential for additive or possibly synergistic effects in the treatment of advanced malignancy; see entire document (e.g., page 103).  Buchbinder et al. teaches that this theory is supported by the findings of a study described by Das et al. (J. Immunol. 2015 Feb 1; 194 (3): 950-9; author manuscript; pp. 1-23), published on-line on December 24, 2014 (see page 103).  Das et al. notes that “[in] preclinical models, combined blockade of both PD1 and CTLA4 led to greater anti-tumor effects than either therapy alone” (page 2) and concludes from their study that in spite of sharing the ability to provide immune checkpoint blockade, anti-CTLA-4 antibodies alone, anti-PD-1 antibodies alone, or a combination of both have been found to cause distinct immunologic effects in vivo (see entire document; e.g., the abstract).  Thus, it is submitted that given knowledge generally available to the artisan of ordinary skill in the art, contrary to Applicant’s argument, there was a rationale for combining the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab for use with plinabulin and the engineered CAR-T cells, as suggested by the teachings of Brogdon et al. and Mita et al. 
Further addressing Applicant’s argument that plinabulin, a known vascular disrupting agent, was not known to have immune enhancing effects or to boost anti-cancer effects of immune checkpoint therapy, Applicant is reminded that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, even if it might be true that it was not appreciated before the effective filing date of the claimed invention that plinabulin is capable of enhancing maturation of dendritic cells, as demonstrated by Example 1 of the instant application, because the prior art teaches plinabulin has anti-tumor activities and suggests a combination of plinabulin and one or more immune checkpoint inhibitors (e.g., nivolumab and ipilimumab) be used in conjunction with adoptive CAR-T cell therapy, as well as additional chemotherapies and radiotherapies, the fact that Applicant has discovered that plinabulin has additional therapeutic activities cannot be the basis for patentability when the differences would otherwise be obvious (as is the case here over the teachings of Brogdon et al. and Mita et al.).
With further regard to Applicant’s alleged novel discovery that plinabulin is capable of enhancing dendritic cell maturation23 and presumably capable of promoting antigen uptake and migration of dendritic cells to lymph nodes, where tumor-specific antigens are presented by dendritic cells to prime immune effector cells, and/or mediating tumor size reduction through immune modulation of the tumor microenvironment to promote anti-tumor immune enhancing effects (see, e.g., the disclosure in paragraph [0012] at page 3 of the specification), M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

The purpose of treating the tumor cells with plinabulin, as suggested by Brogdon et al. and Mita et al., is to disrupt tumor vasculature, inhibit tumor angiogenesis, and slow the growth and progression of the tumor.  Neither Brogdon et al. nor Mita et al. expressly teaches that plinabulin possesses the ability to enhance dendritic cell maturation; and neither suggests that plinabulin be used to promote antigen uptake and migration of dendritic cells to lymph nodes, where tumor-specific antigens are presented by dendritic cells to prime immune effector cells, and/or mediate tumor size reduction through immune modulation of the tumor microenvironment to promote anti-tumor immune enhancing effects.  Nevertheless, plinabulin inherently possesses the ability to enhance dendritic cell maturation and the prior art’s step of treating cancer (e.g., NSCLC) with plinabulin in combination with one or more immune checkpoint inhibitors (e.g., nivolumab and ipilimumab), as well as the engineered CAR-T cells, inherently and necessarily constitutes a step by which enhanced dendritic cell maturation is achieved in the subject.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.  
In addition, although it may not have been appreciated at the time that plinabulin is capable of enhancing dendritic cell maturation, the anti-tumor effects of plinabulin were known and the purpose of treating cancer in a human subject, as suggested by the prior art, is to slow the progression of the disease, if not achieve a cure.  However, as it would seem that plinabulin has anti-tumor activities other than those which were previously recognized in the prior art (e.g., the capability of causing tumor vascular disruption), the newly discovered role of plinabulin in enhancing dendritic cell maturation, as shown by this application, does not render the claimed invention patentable.  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  The anti-tumor activities of plinabilin, whatever they be, are inherent properties.  As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  Therefore, in further reply to Applicant’s argument that the claimed invention would not have been obvious or that the results of practicing the claimed invention would not have been expected due to the fact that the prior art does not teach plinabulin has the ability to enhance dendritic cell maturation and can be used synergistically in combination with an immune checkpoint inhibitor, it is aptly noted that mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).    
Applicant has once again referred to the declaration of Dr. Tonra, although already considered, and has argued that the prima facie case of obviousness has been overcome by secondary considerations or more particularly by a showing of unexpected results.
In response, per M.P.E.P. § 2145, rebuttal evidence may include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art, but as previously noted objective evidence of unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).  Once again, as previously submitted, clearly this is not the case here – the objective evidence presented by this application and by the first and second declarations by James Tonra are not deemed reasonably commensurate in scope with the claims.  The particular reasons why this is the case here are discussed at length below in addressing the merit of the first and second declarations by James Tonra.
The merits of the first and second declarations by James Tonra have been carefully considered, but as before explained the evidence presented for secondary consideration based upon the finding of synergy is not reasonably commensurate in scope with the claims, which as discussed are drawn to a method for treating any given type of cancer in a human subject comprising administering to the subject having the cancer plinabulin, an antibody that binds to and inhibits PD-1 selected from nivolumab and pembrolizumab and in one instance the anti-CTLA-4 antibody ipilimumab (see claim 35), as well as additional chemotherapeutic agents and radiotherapy (see claims 23, 50, and 56).  With particular regard to the first declaration, as before noted, the evidence presented appears to be data that was collected after completing experiments using mice inoculated with MC38 colon adenocarcinoma cells, which were treated with plinabulin, an unidentified anti-PD-1 antibody, and an unidentified anti-CTLA-4 antibody.  For the reasons provided in the preceding Office action mailed December 24, 2020 the merit of the first declaration by James Tonra has not been found sufficient to obviate the rejection of the claims as being obvious over Brogdon et al. and Mita et al.  Applicant is therefore referred to the preceding Office action for a discussion on the merit of the first declaration.  
With regard to the second declaration the evidence presented is, as described by the declaration, data acquired from a phase I human dose-escalation study of patients with recurrent extensive-staged small cell lung cancer (SCLC) who had progressed following prior platinum-based chemotherapy (item 3).  As the declaration states, patients received 1 mg/kg nivolumab, 3 mg/kg ipilimumab, and plinabulin on day 1 of each 21 day cycle; and after completion of 4 cycles, patients received nivolumab (240 mg) and plinabulin every two weeks until disease progression or toxicity precluded further treatment (item 5).24  According to the declaration three patients who did not receive previous treatments with checkpoint inhibitors exhibited a partial response and three patients who had been previously treated without success using “checkpoint inhibitors” also exhibited a partial response with substantial tumor volume reductions (item 6).  The declaration states that the latter observation “confirms the surprising results described in [the first declaration]” (item 8).  The declaration states that the results previously described in the first declaration were “unexpected” because “plinabulin was previously known as a vascular disrupting agent and was not known to have immune enhancing effects or to boost the anticancer effects of immune checkpoint therapy” (item 8).  
First and foremost among the reasons why the evidence provided by the second declaration is not sufficient to obviate the rejections of claims under 35 U.S.C. § 103 is the evidence is not commensurate in scope with the claims due to the fact that the patients treated were treated using a combination of particular doses of each of nivolumab, ipilimumab, and plinabulin, but it is only according to claim 35 that the claimed invention comprises administering to the human subject having cancer a second immune checkpoint inhibitor or more particularly the anti-CTLA-4 antibody ipilimumab.  
In addition, the evidence presented by the second declaration is not commensurate in scope with the claims because the patients treated using a combination of particular doses of each of nivolumab, ipilimumab, and plinabulin were patients having recurrent extensive-staged small cell lung cancer (SCLC) who had progressed following prior platinum-based chemotherapy, where the claims are drawn to a method that is intended for use in treating any given type of cancer, not necessarily extensive-staged SCLC or any other type of lung cancer. 
Furthermore, the evidence presented by the second declaration is not commensurate in scope with the claims because the treatment regimen used was one in which the patients received 1 mg/kg nivolumab, 3 mg/kg ipilimumab, and plinabulin on day 1 of each 21 day cycle; and after completion of 4 cycles, patients received nivolumab (240 mg) and plinabulin every two weeks until disease progression or toxicity precluded further treatment; and this is not the treatment regimen that is necessarily used in practicing the claimed invention.  Claim 21 specifies that plinabulin is coadministered to the subject at a dose of about 0.25 mg/kg to about 120 mg/kg, but the dose of nivolumab or pembrolizumab that is administered to the subject is not specified; nor is the dose of ipilimumab specified by claim 35, which is the only claim reciting the administration thereof.  The effects that are achieved in practicing the claimed invention are not necessarily the same as those achieved when the extensive-stage SCLC patients were treated as described by the second declaration and it is not reasonably argued that the effects achieved in practicing the invention, as suggested by the prior art, which is materially and manipulatively indistinguishable from the claimed invention, would not have been expected on the basis that the effects achieved by the method described by the declaration, which is not the same as the claimed invention, were unexpected.  This is the reason why objective evidence of unexpected or superior results must be reasonably commensurate in scope with the claims.  
Nevertheless, as explained in the preceding Office action, a greater than additive effect or a synergistic effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  “Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Here, Applicant has argued that the observed effectiveness of the combination of particular doses of each of nivolumab, ipilimumab, and plinabulin in treating recurrent extensive-stage SCLC in patients where progression had occurred despite prior platinum-based chemotherapy would have been unexpected because three of the patients that exhibited a partial response to the combination treatment had progressive disease that failed to respond to prior “checkpoint inhibitor (CPI) treatment”.  Yet the exact nature of the prior CPI treatment is not specified;25 and it is submitted that it is not reasonable to argue that one would not have expected that a combination of nivolumab and ipilimumab, together with plinabulin, would be effective to treat SCLC in a patient just because the disease was not successfully treated using an undisclosed prior CPI treatment.  This is especially true since it is known that nivolumab and ipilimumab have been used more effectively in combination than individually.26  Perhaps the effectiveness of the treatment of recurrent extensive-stage SCLC in patients where progression had occurred despite prior platinum-based chemotherapy was not due to the inclusion of plinabulin in the treatment regimen but rather the use of the combination of nivolumab and ipilimumab.  If that is the case, then, given the knowledge that nivolumab and ipilimumab are often used in combination to achieve superior therapeutic benefit, it would not have been too surprising to find it possible to effectively treat the disease in the patients using the combination of nivolumab, ipilimumab, and plinabulin, even though it was known that the disease failed to respond to a prior treatment using a single immune checkpoint inhibitor alone (e.g., ipilimumab).27
Even so, it is again noted that whereas the phase I dose-escalation trial described involved the treatment of SCLC patients using a combination of particular doses of each of nivolumab, ipilimumab, and plinabulin, it is only according to claim 35 that the claimed invention comprises the administration of ipilimumab.  Yet there is no reason to believe that the practice of the method according to claim 21, which comprises only the coadministration of plinabulin and the anti-PD-1 antibody nivolumab or the anti-PD-1 antibody pembrolizumab, and not the administration of the anti-CTLA-4 antibody ipilimumab, will produce the same outcome in SCLC patients.  The same is true of the invention according to claims 58-60, which are also drawn to a method intended for use in treating any given type of cancer in a human subject.  This is especially true since it has been established that the combination of nivolumab and ipilimumab can be used more effectively than either antibody alone.28    
Again, as previously noted, at page  3 of the second declaration Dr. Tonra states in reference to the previously described pre-clinical study (see the first declaration by James Tonra), “[positive] results in this murine model with plinabulin in combination with immune checkpoint targeted antibodies are taken to indicate likely success in humans using human-reactive anti-PD-1 and anti-CTLA-4 therapeutics”.  However this assertion is refuted in that as noted in the preceding Office action mailed December 24, 2020, Selby et al. (PLoS One. 2016 Sep 9; 11 (9): e0161779; pp. 1-19) (of record) teaches that CTLA-4 and PD-1 blockade are ineffective in the B16 mouse melanoma tumor model, but have demonstrated activity in human melanoma (see entire document, e.g., page 6); this suggests that one cannot always extrapolate the results that are achieved using a method to treat cancer in a mouse to predict the outcome of using the same method to treat cancer in a human.  Furthermore, as also noted in the preceding Office action, according to Selby et al., the antitumor activity observed with anti-PD-1 monoclonal antibody treatment in mouse colon carcinoma models, as shown, was not observed in human colorectal cancer patients except for patients with microsatellite unstable tumors or mismatch repair deficient tumors (page 6).  So, again, it is evident that the art is highly unpredictable and it cannot be presumed a priori that the claimed invention can be used to treat any given type of cancer in a human subject simply because a similar method was successfully used to treat a certain type of cancer in a mouse.  This point is addressed, not to argue that the claimed invention should not have been unobvious, but to show that the evidence provided should not be considered reasonably commensurate in scope with the claims.  Contrary to Dr. Tonra’s opinion, then, it is submitted that the success of practicing the method described, which is materially distinct from the claimed invention, to treat SCLC in a mouse should not be presumed to correctly or accurately indicate the likely success of practicing the claimed invention to treat any given type of cancer in a human subject by administering to the subject plinabulin in combination with antibodies that are distinct from those used in the pre-clinical experiments described; and therefore it is again submitted that the objective evidence that has been presented is not reasonably commensurate in scope with the claims and is therefore not sufficient to obviate the stated prima facie grounds of rejection of the claims as being drawn to an invention that would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention in view of the teachings of Brogdon et al. and Mita et al.
As also previously noted, at page 4 of the second declaration, Dr. Tonra states he would expect “similar results” using other known immune checkpoint inhibitors (e.g., the anti-PD-L1 antibody atezolizumab), but once again how is that the results that would be expected are deemed “similar” and to which other results is the comparison being made?  Are the results used as the standard for comparison the results of practicing the claimed invention, the results of the pre-clinical study described by the first declaration, or the results of the phase I dose-escalation study described by the second declaration?  It matters because none of the claimed method of treating cancer, the method used in the pre-clinical study, and the method used in the phase I dose-escalation study are entirely the same.  The method used in the pre-clinical study involved the use of an anti-mouse CTLA-4 antibody and an anti-mouse PD-1 antibody and not ipilimumab or nivolumab or pembrolizumab, which are antibodies that specifically bind to human CTLA-4 or human PD-1, and the mice treated were mice bearing colon adenocarcinomas.  In the phase I clinical study the patients were treated with both ipilimumab and nivolumab; and the cancer afflicting the patients was extensive-stage small cell lung cancer (SCLC).  And, according to claim 21, for example, the method comprises administering nivolumab or pembrolizumab, but not necessarily ipilimumab, which is only administered to the patient according to claim 35; and the cancer to be treated is not necessarily colon cancer or lung cancer but might be any type of cancer.  Without clarity as to which results are to be compared and without knowing just how similar the expected results must be to those results used as the standard for comparison, it is not possible to weigh the merit of Dr. Tonra’s statement, but notably the statement would not been given substantial weight if the results that are expected are not at least those that have been achieved using the combination of plinabulin, nivolumab, and ipilimumab in treating recurrent extensive-stage small cell lung cancer (SCLC) as described.  As explained in the preceding Office action, where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  See M.P.E.P. § 716.02(c).  “[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   In addition, it is again noted that “[it] is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).    
With further reference to the statement at page 4 of the second declaration, again, Dr. Tonra states he “would  expect similar results using other known immune checkpoint inhibitor antibodies, including embrolizumab[29], pidilzumab[30], BMS 936559, durvalumab, and atezolizumab” (item 9); but why?  It is not clear but it would seem that the statement is at best an unsubstantiated opinion.31  Contrary to the Dr. Tonra’s opinion, it is submitted that it should not be assumed that the same or even similar results can be achieved using different immune checkpoint inhibitors.  This is because the antibodies mentioned are presumed to be antibodies that are known to bind different proteins that have unique functional attributes.32  Pidilizumab binds to DLL1;33 pembrolizumab binds to PD-1; and each of durvalumab and atezolizumab bind to PD-L1.  Moreover, it is submitted that none of the antibodies is thought to be the absolute functional equivalent of any other.  This is evident given, for example, the teachings of Hodi et al. (supra), which discloses that both nivolumab and pembrolizumab monotherapy have been shown to have superior efficacy outcomes compared with ipilimumab alone in phase 3 trials of advanced melanoma (page 1559).  So, contrary to Dr. Tonra’s opinion that similar results are achievable using any known immune checkpoint inhibitor, it is submitted that no such assumptions should ever be made. 
In further response to Applicant’s arguments, it is once again noted that Applicant has argued that the artisan of ordinary skill in the art would not have expected the evident synergistic effect that was achieved by administering to a subject a combination of the plinabulin, an anti-PD-1 antibody, and an anti-CTLA-4 antibody, as in accordance with claim 35, but in doing so it would seem that Applicant is attempting to rely upon a feature of the invention that is not recited by the claims in order to distinguish the method suggested by the prior art and the invention (i.e., the synergistic effect).  Therefore, Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, since the prior suggests administering to the patient plinabulin, as well as nivolumab, an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1, so as to augment T cell activation and proliferation, and ipilimumab, an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands, so as to further augment T cell activation and proliferation, whatever effects might be achieved by the practicing the claimed invention should be the very same as those achieved by the practice of the method suggested by the prior art. “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In conclusion, per M.P.E.P. § 712.02(b), the burden is on Applicant to establish that the results of practicing the claimed invention are unexpected to an unobvious extent and of a significant, practical advantage.  This is a burden which seems not to have been met here, especially upon consideration of the breadth of the claims and moreover given the differences between the methods used and the claimed invention (e.g., the methods described involved the administration of nivolumab and ipilimumab in combination with plinibulin, but it is only according to claim 35 that the invention comprises administering to the subject ipilimumab).
Furthermore, for the reasons discussed above, it is submitted that in this case a synergistic effect should not have been necessarily been unexpected.
Lastly, in order to help Applicant prepare a response to this Office action, Applicant is again advised that according to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See M.P.E.P. § 716.02(b).  
Accordingly, although Applicant’s arguments and the merit of the declarations by James Tonra have been carefully considered, the rejection is maintained. 

26.	Claims 21, 23, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0322275-A1 in view of Mita et al. (Clin. Cancer Res. 2010 Dec 1; 16 (23): 5892-9), as applied to claim 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60 above, and further in view of Riedel et al. (J. Thorac. Oncol. 2007 Jun; 2 (6): 520-5).
Beginning at page 8 of the amendment filed May 2, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 21, 23, and 56 are herein drawn to the method according to claim 21 further comprising coadministering one or more additional chemotherapeutic agents, wherein one of said one or more additional chemotherapeutic agents is filgrastim.34
	Each of U.S. Patent Application Publication No. 2014/0322275-A1 (Brogdon et al.) and Mita et al. teaches that which is set forth in the above rejection of claims 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60, but neither expressly teaches the administration of one or more additional chemotherapeutic agents including filgrastim in combination with plinabulin and either nivolumab or pembrolizumab.
	This deficiency is remedied by the teachings of Riedel et al.
	Riedel et al. teaches the use of a chemotherapeutic regimen comprising the administration of carboplatin and vinorelbine together with pegfilgrastim35 support to treat non-small cell lung cancer (NSCLC); see entire document (e.g., the abstract).  Riedel et al. teaches neutropenia is a limiting factor in the administration of chemotherapy and is the most common dose-limiting toxicity (see, e.g., page 523).  Riedel et al. teaches the pegfilgrastim is administered together with the chemotherapy in order to reduce myelosuppression in the patient and in particular to support neutrophil count recovery; see, e.g., page 521.
	It would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method suggested by the combination of the teachings of Brogdon et al. and Mita et al. by further administering to the subject one or more additional chemotherapeutic agents including pegfilgristam.  One ordinarily skilled in the art would have been motivated to do so in order to more effectively treat the disease while supporting neutrophil count recovery (since as Riedel et al. teaches it was understood that neutropenia is a limiting factor in the administration of chemotherapy and is the most common dose-limiting toxicity).  
	Applicant has argued that it is not sufficient to show that the method suggested by the prior art could contain all of the elements of the claimed invention or more particularly that the method suggested by the prior art could comprise the administration of pegfilgrastim.  Rather Applicant has argued that there must be a rationale for the inclusion of pegfilgrastim in the treatment regimen.
	In response, as explained above, Riedel et al. teaches the use of a chemotherapeutic regimen comprising the administration of carboplatin and vinorelbine together with pegfilgrastim36 support to treat non-small cell lung cancer (NSCLC).  By way of explanation, Riedel et al. teaches neutropenia is a limiting factor in the administration of chemotherapy and is the most common dose-limiting toxicity and that pegfilgrastim is administered together with the chemotherapy in order to reduce myelosuppression in the patient and in particular to support neutrophil count recovery.  Thus, there is the clear suggestion in the combined teachings of the prior art to practice the claimed invention by administering to a human patient suffering from a type of cancer characterized by the expression of EGFRvIII or more particularly lung cancer (e.g., non-small cell lung cancer) using a combination of genetically engineered autologous CAR-T cell therapy in by which T cells are redirected to cancer cells expressing EGFRvIII by virtue of their expression of a CAR comprising extracellular binding domain that specifically binds to EGFRvIII on the surface of targeted cancer cells, an angiogenesis inhibitor such as NPI-2358 (plinabulin), and one or both of nivolumab, an antibody that specifically binds to human PD-1 to block its function and thereby prevent PD-1-mediated suppression of the patient’s immune system and in particular the activity of the engineered redirected T cells, and ipilimumab, an antibody that binds to CTLA-4 to block its function, so as to treat the cancer, as well additioinal chemotherapeutic agents including an effective amount of pegfilgristam to supporting neutrophil count recovery, which Riedel et al. teaches is important because neutropenia is a limiting factor in the administration of chemotherapy and is the most common dose-limiting toxicity.
Then, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant has not pointed to any teaching that could only have been gleaned from the present disclosure, and not from the prior art.
Finally, as to the allegation that the Examiner has unfairly “picked” pegfilgristam from some long list of chemotherapeutic agents disclosed by the prior art for inclusion in the method suggested by the teachings of Brogdon et al. and Mita et al., it is noted that Brogdon et al. teaches that the disclosed method further comprises administering or co-administering any one or more of a number of additional chemotherapeutic agents (see, e.g., paragraphs [0320] and [0321]), but Reidel et al. teaches only the administration of pegfilgristam to support the treatment of patients suffering from NSCLC using chemotherapeutic agents (i.e., carboplatin and vinorelbine).  The claims recite the administration of one or more chemotherapeutic agents, which may well include carboplatin and vinorelbine;37 and so certainly if one were to select carboplatin and vinorelbine for use in treating NSCLC,38 then, it would only be logical to also administer an effective amount of pegfilgristam to support neutrophil count recovery.39  
Then, even if different chemotherapeutic agents were to be selected, it is submitted that it still would have been obvious to one ordinarily skilled in the art to try to support neutrophil count recovery in the patient by administering pegfilgristam to the patient because given the teachings of Reidel et al. there would have been a reasonable expectation that pegfilgristam will support neutrophil count recovery in patients being treated with chemotherapeutic agents other than carboplatin and vinorelbine.  Here Applicant is reminded that the issue of the appropriateness of applying such a rationale was not so long ago addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, although it would not be agreed that this rejection is based solely upon an "obvious to try" rationale, it is nonetheless apparent that such a rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  
As discussed by Brogdon et al., for example, there is indeed market pressure to solve a problem, or more particularly to improve the treatment of lung cancer or more particularly NSCLC, and if not by a finite number of identified, predictable solutions, it is again apparent that the claimed process utilizes known compounds in a known way.  Accordingly, since the combination of elements was known at the time the invention was made, a person of ordinary skill in the art has good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Because that is fully expected to have led to success in achieving the claimed objective of the process, it certainly seems that the combination is the product, not of innovation, but of ordinary skill and common sense. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007). 
In this case, combining the elements taught by prior art with the intent to more effectively treat lung cancer, while supporting neutrophil recovery, as suggested by the prior art, would have yielded predictable results.40 
Even then, it must further be noted that, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  

27.	Claims 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,394,368 in view of Mita et al. (Clin. Cancer Res. 2010 Dec 1; 16 (23): 5892-9). 
At page 9 of the amendment filed May 2, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
U.S. Patent No. 9,394,368 (Brogdon et al.) teaches a method for treating a type of cancer that is characterized by the expression of EGFRvIII or more particular lung cancer (e.g., non-small cell lung cancer) using a combination of genetically engineered autologous CAR-T cell therapy in by which T cells are redirected to cancer cells expressing EGFRvIII by virtue of their expression of a CAR comprising extracellular binding domain that specifically binds to EGFRvIII on the surface of targeted cancer cells, an angiogenesis inhibitor such as NPI-2358 (plinabulin), and one or both of nivolumab, an antibody that specifically binds to human PD-1 to block its function and thereby prevent PD-1-mediated suppression of the patient’s immune system and in particular the activity of the engineered redirected T cells, and ipilimumab, an antibody that binds to CTLA-4 to block its function; see entire document; e.g., column 12; column 65; column 68 and columns 70 and 71.  Notably Brogdon et al. teaches engineered T cells and the therapeutic agents are administered simultaneously, in the same or in separate compositions, or sequentially (see, e.g., column 65).  Brogdon et al. teaches the method further comprises administering or co-administering one or more additional chemotherapeutic agents (see, e.g., column 66).  Brogdon et al. teaches PD-L1, a ligand of PD-1 is abundantly expressed by cancer cells (see, e.g., column 71).  Brogdon et al. teaches the method further comprises administering to the cancer patient a chemotherapeutic agent and/or using radiation to treat the disease (see, e.g., column 65). 
In addition Brogdon et al. teaches appropriate dosages may be determined by clinical trials and that scaling of dosages for human administration can be performed according to art-accepted practices; see, e.g., the section entitled, “Pharmaceutical Compositions and Treatments”.
However Brogdon et al. is silent as to what dosage of NPI-2358 (plinabulin) should be administered.
This deficiency is largely remedied by the teachings of Mita et al. (Clin. Cancer Res. 2010 Dec 1; 16 (23): 5892-9).
Mita et al. describes the results of a phase 1 first-in-human trial of the plinabulin (NPI-2358) in patients with solid tumors or lymphomas; see entire document (e.g., the abstract).  Mita et al. teaches plinabulin, at a recommended phase 2 dose of 30 mg/m2, showed a favorable safety profile, while eliciting biological effects as evidenced by decreases in tumor blood flow, tumor pain, and other mechanistically relevant adverse events (see, e.g., the abstract).  Mita et al. teaches that at such a dose plinabulin can be evaluated in combination without therapeutic agents to determine its efficacy in combination with the other agents (see, e.g., the abstract).
If a patient were to have a weight of 80 kg (~176 pounds) and a height of 176 cm (~5 feet, 9 inches), a dose of 30 mg/m2 plinabulin would be approximately equivalent to a dose of 0.98 mg/kg41, which is a dose that falls within the range of doses of plinabulin that is specified by the claims (i.e., about 0.25-about 120 mg/kg).  
Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the invention as suggested by Brogdon et al. using plinabulin at a dose of about 0.98 mg/kg, if a patient were to have a weight of 80 kg and a height of 176 cm a range of doses of plinabulin including a dose of about 0.98 mg/kg, if a patient were to have a weight of 80 kg and a height of 176 cm.  This is because Mita et al. teaches plinabulin, at a recommended phase 2 dose of 30 mg/m2, showed a favorable safety profile, while eliciting biological effects as evidenced by decreases in tumor blood flow, tumor pain, and other mechanistically relevant adverse events.  
Even so, Applicant is reminded that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the invention as suggested by Brogdon et al. using a range of doses such that it might be determined which dose is both the safest and the most effective when used in combination with the other therapeutic agents.
Applicant has remarked that the disclosure of Brogdon et al. is the same as that of U.S. Patent Application Publication No. 2014/0322275-A1 (Brogdon et al.), which together with Mita et al. is the basis of the rejection set forth above and that the arguments traversing the rejection above apply to the traversal of this rejection.
Applicant’s arguments and the merits of the first and second declarations by James Tonra have been carefully considered but not found persuasive.  For the particular reasons why Applicant is referred to the discussion set forth in the above rejection.  

28.	Claims 21, 23, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,394,368 in view of Mita et al. (Clin. Cancer Res. 2010 Dec 1; 16 (23): 5892-9), as applied to claim 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60 above, and further in view of Riedel et al. (J. Thorac. Oncol. 2007 Jun; 2 (6): 520-5).
At page 9 of the amendment filed May 2, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 21, 23, and 56 are herein drawn to the method according to claim 21 further comprising coadministering one or more additional chemotherapeutic agents, wherein one of said one or more additional chemotherapeutic agents is filgrastim. 42
	Each of U.S. Patent No. 9,394,368 (Brogdon et al.) and Mita et al. teaches that which is set forth in the above rejection of claims 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60, but neither expressly teaches the administration of one or more additional chemotherapeutic agents including filgrastim in combination with plinabulin and either nivolumab or pembrolizumab. 
	This deficiency is remedied by the teachings of Riedel et al.
	Riedel et al. teaches the use of a chemotherapeutic regimen comprising the administration of carboplatin and vinorelbine together with pegfilgrastim43 support to treat non-small cell lung cancer (NSCLC); see entire document (e.g., the abstract).  Riedel et al. teaches neutropenia is a limiting factor in the administration of chemotherapy and is the most common dose-limiting toxicity (see, e.g., page 523).  Riedel et al. teaches the pegfilgrastim is administered together with the chemotherapy in order to reduce myelosuppression in the patient and in particular to support neutrophil count recovery; see, e.g., page 521.
	It would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method suggested by the combination of the teachings of Brogdon et al. and Mita et al. by further administering to the subject one or more additional chemotherapeutic agents including pegfilgristam.  One ordinarily skilled in the art would have been motivated to do so in order to more effectively treat the disease while supporting neutrophil count recovery (since as Riedel et al. teaches it was understood that neutropenia is a limiting factor in the administration of chemotherapy and is the most common dose-limiting toxicity).
Applicant has remarked that the disclosure of Brogdon et al. is the same as that of U.S. Patent Application Publication No. 2014/0322275-A1 (Brogdon et al.), which together with Mita et al. and Reidel et al. is the basis of the rejection set forth above and that the arguments traversing the rejection above apply to the traversal of this rejection.
Applicant’s arguments have been carefully considered but not found persuasive.  For the particular reasons why Applicant is referred to the discussion set forth in the above rejection.  
 
Double Patenting
29.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

30.	Claims 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-26 of copending Application No. 17/170,058.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 11-26 of copending application are drawn to a method for treating cancer (e.g., lung cancer or more particularly NSCLC) comprising co-administering to a subject a disclosed compound, one or more first immune checkpoint inhibitors of PD-1 selected from nivolumab and pembrolizumab, a second immune checkpoint inhibitor of CTLA-4 or more particularly ipilimumab, and plinabulin.  Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

At page 9 of the amendment filed May 2, 2022 Applicant has requested that this issue be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

31.	Claims 21, 23, 26, 35, 45, 46, 48, 50, 52-55, and 57-60 are directed to an invention not patentably distinct from claims 11-26 of commonly assigned copending Application No. 17/170,058.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 17/170,058, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.
  
Conclusion
32.	No claim is allowed.

33.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Nicholson et al. (Anticancer Drugs. 2006 Jan; 17 (1): 25-31) teaches NPI-2358 (plinabulin) is a tubulin-depolymerizing agent for use as a tumor vasculature disrupting agent.
	Lynch et al. (J. Clin. Oncol. 2012 Jun 10; 30 (17): 2046-54) teaches Ipilimumab in combination with paclitaxel and carboplatin as first-line treatment of non-small-cell lung cancer.
	Millward et al. (Invest. New Drugs. 2012 Jun; 30 (3): 1065-73) teaches the use of a combination of plinabulin (NPI-2358) and docetaxel to treat NSCLC.
	Aggarwal et al. (Cancer Biol. Ther. 2012 Mar; 13 (5): 247-63) teaches antiangiogenic agents (e.g., plinabulin (NPI-2358)) in the management of non-small cell lung cancer.
	Gridelli et al. (Oncologist. 2009 Jun; 14 (6): 612-20) teaches the use of tumor vasculature disrupting agents such as NPI-2358 (plinabulin) for the treatment of NSCLC.
	Reck et al. (Ann. Oncol. 2012 Sep; 23 (Suppl. 8): viii 28-34) teaches the use of ipilimumab to improve the treatment of NSCLC. 
	U.S. Patent Application Publication No. 2016/0243153-A1 teaches the treatment of cancer with NPI-2358 at a dose of 20- 40 mg/m2.
	Bertelsen et al. (Int. J. Radiat. Biol. 2011 Nov; 87 (11): 1126-34) teaches vascular effects of plinabulin (NPI-2358) and the influence on tumour response when given alone or combined with radiation.
Singh et al. (Blood. 2011 May 26; 117 (21): 5692-700) teaches plinabulin triggers JNK-mediated apoptosis and inhibits angiogenesis in multiple myeloma cells.
Newly cited, Pardoll (Nat. Rev. Cancer. 2012 Apr; 12 (4): 252-64; author manuscript; pp. 1-31) reviews blockade of immune checkpoints in cancer immunotherapy and compares and contrasts the functional roles of CTLA-4 and PD-1 and differences observed following therapeutic blockade of their respective pathways.
Although not prior art, Kashyap et al. (Cell Rep. 2019 Sep 24; 28 (13): 3367-80) teaches plinabulin functions to enhance dendritic cell maturation.
Natoli et al. (Front. Oncol. 2021 Mar 3; 11: 644608; pp. 1-14) teaches plinabulin is a microtubule-targeting agent that reprograms tumor infiltrating myeloid cells to promote M1-like macrophage polarization and anti-tumor immunity.

34.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
October 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 The originally filed application recited an incorporation by reference statement referring only to Provisional Application Nos. 62/115,468 and 62/255,259. 
        3 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        4 Notably claim 21 recites the checkpoint inhibitor is selected from nivolumab, pembrolizumab, ipilimumab, pidilizumab, BMS 936559, and atezolizumab, but as noted above the claims are presently only being considered to the extent that the claims are directed to the elected species of the invention in which the first immune checkpoint inhibitor, which inhibits PD-1, is the antibody -PD1-APC and the second immune checkpoint inhibitor, which inhibits CTLA-4, is the antibody -CTLA4-PE-Cy7 and the non-elected species of the invention in which the first immune checkpoint inhibitor is an anti-PD-1 antibody selected from nivolumab and pembrolizumab and the second immune checkpoint inhibitor is the anti-CTLA-4 antibody ipilimumab.
        
        5 As noted above, the restriction and election requirement set forth in the Office action mailed February 21, 2019 has been withdrawn in part so as to rejoin the elected species of the invention in which the first immune checkpoint inhibitor, which inhibits PD-1, is the antibody -PD1-APC and the second immune checkpoint inhibitor, which inhibits CTLA-4, is the antibody -CTLA4-PE-Cy7 and the non-elected species of the invention in which the first immune checkpoint inhibitor is an anti-PD-1 antibody selected from nivolumab and pembrolizumab and the second immune checkpoint inhibitor is the anti-CTLA-4 antibody ipilimumab.
        
        6 The term “treatment cycle” is not expressly defined by the specification and Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        7 See M.P.E.P. § 2172 (II).
        8 According to the disclosure in paragraph [0072], the treatment cycle can include co-administering plinabulin and one or more immune checkpoint inhibitors in combination with administering plinabulin alone or administering one or more checkpoint inhibitor alone, but a method comprising such a treatment cycle is not considered as the same as a method that consists essentially of coadministering plinabulin, nivolumab, and ipilimumab.  It is therefore not immediately clear why Applicant has remarked that written support for the language of the claims is found in this disclosure.
        9 Applicant has stated that this is the case at page 9 of the amendment filed May 2, 2022.
        
        10 Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”; see M.P.E.P. § 2111.03.
        11 According to claim 58 the subject need not have the cancer that is to be treated.  See the discussion that follows.
        12 To illustrate this point, as the method is now claimed, quite possibly the plinabulin administered to the subject may clear the body of the subject even before the one or more checkpoint inhibitors is administered to the subject and yet there is no evidence indicating that under such circumstances that one of the agents administered will have the requisite effect on the efficacy and/or safety of another of the other agents.
        13 The claims are drawn to a method for treating any given type of cancer in a human subject, not a colon adenocarcinoma in a mouse using different antibodies that bind to human PD-1 and human CTLA-4 (and not to mouse PD-1 and mouse CTLA-4).
        14 It cannot be predicted if the “coadministering” a combination of plinabulin, nivolumab or pembrolizumab, and possibly ipilumumab, regardless of the treatment regimen or more particularly the dosing schedule, will be found effective to treat any given type of cancer in a human subject.  Each treatment regimen must be examined empirically to determine if it can be used effectively to treat a cancer in a human subject such that the “administration of one or more agent[s] has an effect on the efficacy and/or safety of the one or more other agent[s], regardless of when or how they are actually administered”.  Therefore Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).   
        15 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        16 The reasons why are provided in the above rejection of the claims under 35 U.S.C. § 112(a). See M.P.E.P. § 2163.  As indicated therein, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also M.P.E.P. § 2111.03.  However, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”; see M.P.E.P. § 2111.03.  The claim, as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  In this instance, absent a showing otherwise, it is submitted that the prior art’s method has the same basic and novel characteristics of the invention, as it is disclosed by the originally filed application, particularly since according to the disclosure the invention comprises administering plinabulin, one or more checkpoint inhibitors, and any one or more of additional chemotherapeutic agents, radiotherapy, and biologic therapeutics (e.g., CAR-T cell therapies).  See M.P.E.P. § 2111.03.
        17 See https://reference.medscape.com/calculator/bsa-dosing.
        18 See, e.g., page 18 of the Office action mailed November 1, 2021, which cites Folkman (Semin. Oncol. 2002 Dec; 29 (6 Suppl. 16): 15-8) as teaching the role of angiogenesis in cancer and the importance of targeting angiogenesis with inhibitors.
        
        19 See, e.g., El-Kenawi et al. (Br. J. Pharmacol. 2013 Oct; 170 (4): 712-29), which teaches the use of angiogenesis inhibitors in cancer therapy and discusses the rationale for their use; see entire document (e.g., the abstract).  As taught by El-Kenawi et al. and as would have been well-known to the artisan at the time of the invention, angiogenesis, a process of new blood vessel formation, is a prerequisite for tumor growth as the neovasculature functions to supply the proliferating tumor with oxygen and nutrients.  Accordingly it is (and was) understood that the angiogenic process contributes to tumor progression, invasion and metastasis and therefore targeting tumor angiogenesis using inhibitors of angiogenesis was at the time recognized as being of high clinical relevance.  Moreover, as El-Kenawi et al., it had been established as of 2013, two years before the earliest possible effective filing date of this application, that angiogenesis inhibitors can be used in combination with other anticancer treatment modalities to increase the overall effectiveness of the treatment (see, e.g., the abstract).  
        
        20 However, as also previously noted, knowledge of the antiangiogenic properties of plinabulin is not the sole basis for its selection since Mita et al. discloses that plinabulin is a vascular disrupting agent that elicits tumor vascular endothelial architectural destabilization, which leads to the selective collapse of established tumor vasculature (see, e.g., the abstract).  So, here, once again it seems relevant to remind Applicant that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
        
        21 See, e.g., Davies (Cancer Manag. Res. 2014 Feb 3; 6: 63-75); see entire document (e.g., the abstract).   Davies reviews the rationale for using checkpoint inhibitors in combination with other treatment modalities (e.g., angiogenesis inhibitors) to treat lung cancer or more particularly NSCLC.  
        
        22 See, e.g., Vannenman et al. (Nat. Rev. Cancer. 2012 Mar 22; 12 (4): 237-51; author manuscript, pp. 1-27); see entire document (e.g., the abstract).  Vannenman et al. reviews combining immunotherapy and targeted therapies in cancer treatment, noting that the use of two mechanistically distinct approaches to treat cancer may have complementary roles, such that combinatorial therapy might prove synergistic (see, e.g., pages 2 and 10).
        23 See, e.g., Example 1 of the specification.
        24 The results of the study indicated that the recommended phase 2 dose of plinabulin is 30 mg/m2.
        25 It is not clear if the prior “checkpoint inhibitor (CPI) treatment” referred to was a treatment involving the administration of nivolumab, ipilimumab, combination of both nivolumab and ipilimumab, or some other checkpoint inhibitor (e.g., BMS 936559), which may or may not even be mentioned by this application.
        
        26 See, e.g., Hellmann et al. (N. Engl. J. Med. 2019 Nov 21; 381 (21): 2020-2031), which teaches in an early-phase study involving patients with advanced non-small-cell lung cancer (NSCLC), the response rate was better with nivolumab plus ipilimumab than with nivolumab monotherapy (see entire document; e.g., the abstract).  In another study involving advanced melanoma patients described by Hodi et al. (Lancet Oncol. 2016 Nov; 17 (11): 1558-68), it was found that the combination of first-line nivolumab plus ipilimumab might lead to improved outcomes compared with first-line ipilimumab alone; see entire document (e.g., the abstract).
        
        27 As noted in the preceding Office action, a synergistic effect would not necessarily be unexpected, especially in this case in which a combination of nivolumab and ipilimumamb is used, and the observation of synergy is not necessarily sufficient to render the claimed invention unobvious.  “[W]e attribute no magic status to synergism per se since it may be expected or unexpected.” In re Huellmantel, 324 F.2d 998, 1003 (CCPA 1963); see also In re Kollman, 595 F.2d 48, 55 n.6 (CCPA 1979) (“Synergism, in and of itself, is not conclusive of unobviousness in that synergism might be expected.”).  
        
        28 See Hellmann et al. (supra) and Hodi et al. (supra).
        
        29 This is presumably a misspelling of “pembrolizumab”.
        
        30 This is presumably a misspelling of “pidilizumab”.
        
        31 Where there is no adequate basis for concluding that the other claimed immune checkpoint inhibitors are used in combination with plinabulin with equal effect, one test showing that the combination of plinabulin, nivolumab, and ipilimumab can be used treat cancer with unexpected success is not sufficient to rebut a prima facie case of obviousness.  See In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972). See M.P.E.P. § 2145.
        
        32 For example, Intlekofer et al. (Nat. Rev. Cancer. 2020 Oct; 20 (10): 608-23; pp. 1-32) teaches preclinical investigations revealed that CTLA-4 and PD-1 have substantially different roles in that CTLA-4 enforces an activation threshold and attenuates proliferation of tumor-specific T lymphocytes and in contrast PD-1 functions primarily as a stop signal that limits T cell effector function within a tumor; see entire document (e.g., the abstract).
        
        33 Pidilizumab was originally thought to bind to PD-1, but Medivation, Inc. concluded that this is not the case.  See https://www.sec.gov/Archives/edgar/data/1011835/000119312516436201/d131505d8k.htm.
        
        34 In this instance, strictly in order to advance prosecution, it is presumed that it was intended that claim 56 be amended so as to depend from claim 23.
        
        35 Pegfilgrastim is a polyethylene glycol modified form of filgrastim designed to have a decreased plasma clearance allowing for longer half-life and a reduced dosing schedule (see, e.g., Riedel et al. at page 521).  Absent a showing of any unobvious difference, it is submitted that the pegylated form of filgrastim is the same as the chemotherapeutic agent to which the claims are directed.  
        36 Pegfilgrastim is a polyethylene glycol modified form of filgrastim designed to have a decreased plasma clearance allowing for longer half-life and a reduced dosing schedule (see, e.g., Riedel et al. at page 521).  Absent a showing of any unobvious difference, it is submitted that the pegylated form of filgrastim is the same as the chemotherapeutic agent to which the claims are directed.  
        37 Here it is noted that simply because a given reference “discloses a multitude of effective combinations does not render any particular formulation less obvious.’ Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). In Corkill , an obviousness rejection was affirmed in light of prior art teachings that ‘hydrated zeolites will work’ in detergent formulations, even though ‘the inventors selected the zeolites of the claims from among 'thousands' of compounds.’ In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).”  USPTO, PTAB Final Decision, Ex parte Perovitch, Appeal 2017-3642, 2018 BL 397362. In this case, even though the prior art lists a plurality of options, it has long been recognized that “picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art".  In re Arkley, 455 F.2d 586, 587 59 C.C.P.A. 804, 807 172 U.S.P.Q. 524, 527 (C.C.P.A. 1972).  Certainly, in this case, given the teachings of Reidel et al., there are adequate “blaze marks” leading one to choose to use carboplatin and vinorelbine, as well as pegfilgristam in practicing the claimed invention.  Therefore, contrary to Applicant’s contention, it is submitted that the nature of the “picking and choosing” that has been found necessary to reconstruct the claimed invention is not such that this rejection is improper. 
        
        38 Even though Brogdon et al. teaches a plurality of other chemotherapeutic agents that might be used (see, e.g., paragraphs [0320]-[0329]), it would have been obvious to do so because Reidel et al. teaches the use of these particular chemotherapeutic agents to treat NSCLC.
        
        39 This is because Reidel et al. teaches the administration of pegfilgristam to NSCLC patients to support neutrophil count recovery following the development of neutropenia as a consequence of their having received a chemotherapeutic regimen comprising the administration of carboplatin and vinorelbine. 
        40 See In re Kubin, 561 F.3d 1351, 90 U.S.P.Q.2d 1417 (Fed. Cir. 2009).
        41 See https://reference.medscape.com/calculator/bsa-dosing.
        42 In this instance, strictly in order to advance prosecution, it is presumed that it was intended that claim 56 be amended so as to depend from claim 23.
        
        43 Pegfilgrastim is a polyethylene glycol modified form of filgrastim designed to have a decreased plasma clearance allowing for longer half-life and a reduced dosing schedule (see, e.g., Riedel et al. at page 521).  Absent a showing of any unobvious difference, it is submitted that the pegylated form of filgrastim is the same as the chemotherapeutic agent to which the claims are directed.